[Cite as State v. Norris, 2011-Ohio-1795.]
               [Please see original opinion at 2011-Ohio-1251.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 95485




                                     STATE OF OHIO
                                                   PLAINTIFF-APPELLEE

                                             vs.

                                       TOYA NORRIS
                                                   DEFENDANT-APPELLANT




                                JUDGMENT:
                           AFFIRMED; REMANDED
                         FOR CORRECTION OF ENTRY


                                Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CR-497708
       BEFORE:         Keough, J., Cooney, P.J., and Rocco, J.

       RELEASED AND JOURNALIZED: April 14, 2011

ATTORNEY FOR APPELLANT

Paul Mancino, Jr.
75 Public Square
Suite 1016
Cleveland, OH 44113-2098

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
Diane Smilanick
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113




ON RECONSIDERATION1

KATHLEEN ANN KEOUGH, J.:

       {¶ 1} Defendant-appellant, Toya Norris, appeals from the judgment of

the common pleas court, entered pursuant to remand from this court, finding

her guilty of two counts of felonious assault with one- and three-year firearm

specifications, and sentencing her to five years incarceration and five years


        The original announcement of decision dated March 17, 2011, State v. Norris, 8th Dist. No.
       1


95485, 2011-Ohio-1251,is hereby vacated.
mandatory postrelease control. For the reasons that follow, we remand with

instructions to the trial court to correct its entry dated July 2, 2010 to reflect

that Norris is subject to three years mandatory postrelease control.

I.    Facts and Procedural History

      {¶ 2} Norris was indicted in June 2007, on two counts of felonious

assault, both with one- and three-year firearm specifications.          Count 1

charged her with knowingly causing serious physical harm to the victim in

violation of R.C.    2903.11(A)(1).    Count 2 charged her with knowingly

causing or attempting to cause physical harm to the victim by means of a

deadly weapon or dangerous ordnance, in violation of R.C. 2903.11(A)(2).

Norris waived a jury trial and the matter proceeded to a bench trial.

      {¶ 3} The court found Norris guilty of all charges and subsequently

sentenced her to three years incarceration on the firearm specifications, to be

served consecutive to two years on each of the felonious assault charges,

which were ordered to be served concurrently, for a total of five years

incarceration.

      {¶ 4} In January 2009, this court affirmed Norris’s convictions on

appeal but found that the felonious assault convictions were allied offenses

that should have merged for sentencing. State v. Norris, 8th Dist. No. 91000,

2009-Ohio-34. This court remanded the matter for the State to elect which of

Norris’s two felonious assault charges would merge into the other for
purposes of her conviction and sentence, and for the trial court to correct the

conviction entry accordingly.

      {¶ 5} On March 9, 2009, after remand, Norris filed a motion for leave to

file a motion for a new trial based on newly discovered evidence. The trial

court summarily denied Norris’s motion on March 18, 2009.

      {¶ 6} The State appealed this court’s judgment regarding the allied

offenses to the Ohio Supreme Court, which affirmed the judgment in October

2009. State v. Norris, 123 Ohio St. 3d 163, 2009-Ohio-4904, 914 N.E.2d 1052.

 On December 4, 2009, the trial court ordered the original sentence into

execution. Subsequently, on June 7, 2010, Norris filed a motion to vacate the

December 4, 2009 entry, arguing that it was in violation of this court’s

mandate that her felonious assault convictions should merge for purposes of

sentencing.

      {¶ 7} On June 18, 2010, Norris filed another motion to vacate; this time

she asked the court to vacate its entry dated March 18, 2009 denying her

motion for leave to file a motion for a new trial.

      {¶ 8} On June 28, 2010, the State filed a notice of election of offenses

and request for resentencing in which it indicated that, in accord with this

court’s mandate, it was electing to proceed to sentencing on count 1, felonious

assault in violation of R.C. 2903.11(A)(1).
        {¶ 9} The trial court resentenced Norris on July 1, 2010.    The court

again sentenced her to a total of five years incarceration: three years on the

firearm specifications (which merged) to run prior to and consecutive to two

years on the felonious assault conviction. The trial judge did not ask Norris,

who appeared at the hearing by video conference from prison, if she had

anything to say.     Nor did the judge mention postrelease control or the

consequences of violating postrelease control during the hearing, although the

subsequent journal entry imposed five years mandatory postrelease control

and stated that violation of the conditions of postrelease control could result

in an additional prison term of up to one-half the original five-year prison

term.    The judge made no mention of court costs at sentencing and the

journal entry did not impose them. On July 30, 2010, Norris appealed from

this judgment.

II.     Law and Analysis

A.      Motion for New Trial

        {¶ 10} In her first assignment of error, Norris contends that the trial

court erred in denying her motion requesting the court vacate its order

denying her motion for a new trial. In her second assignment of error, she

contends that the trial court erred in denying her motion for a new trial.

        {¶ 11} Under App.R. 4(A), an appeal must be taken within 30 days of the

date of the judgment or order appealed from. Without the timely filing of a
notice of appeal, an appellate court is without jurisdiction to hear the appeal.

State v. White, 8th Dist. No. 82066, 2004-Ohio-5200, ¶23, citing Bosco v.

Euclid (1974), 38 Ohio App. 2d 40, 311 N.E.2d 870.

       {¶ 12} Norris did not appeal the trial court’s order of March 18, 2009

that denied her motion for a new trial. She should have appealed the court’s

order within 30 days of its entry. She cannot now bootstrap her failure to

appeal that order into this appeal of the trial court’s resentencing entry. We

are without jurisdiction to consider assignments of error one and two and,

accordingly, they are overruled.

 B.    Right of Allocution

       {¶ 13} In her third assignment of error, Norris contends that the trial

court erred at resentencing by failing to afford her an opportunity to speak

prior to sentencing.

       {¶ 14} Under Crim.R. 32(A)(1), before imposing sentence, the trial court

shall “afford counsel an opportunity to speak on behalf of the defendant and

address the defendant personally and ask if he or she wishes to make a

statement in his or her own behalf or present any information in mitigation of

punishment.”2



        We recognize that this court has stated in several cases that Crim.R. 32(A) does not apply to
       2


resentencing. See, e.g., State v. Craddock, 8th Dist. No. 94387, 2010-Ohio-5782, ¶13; State v.
Huber, 8th Dist. No. 85082, 2005-Ohio-2625; State v. Taylor (Oct. 29, 1992), 8th Dist. No. 63295.
These cases, however, involved only a determination of whether the trial court had violated that
       {¶ 15} But the trial court’s failure to personally address the defendant is

not prejudicial in every case.               State v. Campbell, 90 Ohio St. 3d 320,

2000-Ohio-183, 738 N.E.2d 1178.                This court has held that the failure to

strictly comply with Crim.R. 32(A)(1) may be harmless where defense counsel

is able to speak on behalf of the defendant. State v. Smelcer (1993), 89 Ohio

App.3d 115, 128, 623 N.E.2d 1219, appeal dismissed (1993), 67 Ohio St. 3d
1502, 622 N.E.2d 650; see, also, State v. Gumins, 8th Dist. No. 90447,

2008-Ohio-4238 (trial court’s failure to personally address defendant was

harmless error where defense counsel spoke at length at resentencing).

       {¶ 16} Furthermore, should the defendant make no attempt to object to

a failure to comply with Crim.R. 32(A), the issue is waived for purposes of

appeal.     State v. Merz (July 31, 2000), 12th Dist. No. CA97-05-108, citing

State v. Peters (Aug. 22, 1990), 9th Dist. No. 89CA004733; Toledo v. Emery

(June 30, 2000), 6th Dist. No. L-99-1067.

       {¶ 17} The transcript of the resentencing hearing reflects that despite

the court’s failure to ask Norris if she had anything to say, defense counsel

was given an opportunity to address the court at length. Further, the record

reflects that counsel raised no objection whatsoever regarding the trial court’s


portion of Crim.R. 32(A) that provides that “[s]entencing shall be imposed without unnecessary
delay.” We find the court’s pronouncement about Crim.R. 32(A) in these cases to be limited to the
issue of delay in resentencing and not an indication that the remaining provisions of Crim.R. 32(A),
which set forth the court’s duty when imposing sentence, do not apply to resentencing.
failure to ask Norris if she wished to address the court. Accordingly, Norris’s

argument is not well-taken and her third assignment of error is therefore

overruled.

C.    Postrelease Control

      {¶ 18} In her fourth assignment of error, Norris contends that the trial

court erred because it did not inform her of postrelease control at

resentencing, although it included five years mandatory postrelease control in

its journal entry. In her fifth assignment of error, Norris argues that the

trial court erred in imposing five years mandatory postrelease control in its

journal entry because under R.C. 2967.28(B)(2), postrelease control for a

second degree felony that is not a sex offense is three years.

      {¶ 19} We agree with the State’s assertion that the trial court was not

required to reimpose postrelease control at the resentencing hearing. As the

Ohio Supreme Court made clear in State v. Saxon, 109 Ohio St. 3d 176,

2006-Ohio-1245, 846 N.E.2d 824, “a sentencing hearing on remand is limited

to the issue found to be in error on the appeal.” State v. Fischer, __Ohio

St.3d __, 2010-Ohio-6238, __ N.E.2d __, ¶16, citing Saxon.         This court

remanded solely for merger of the allied offenses and correction of the

conviction entry regarding that issue. Therefore, the three years mandatory

postrelease control period imposed at Norris’s original sentencing and set
forth in the trial court’s original conviction entry was still valid upon remand,

and the trial court had no obligation to orally reimpose postrelease control.

      {¶ 20} Furthermore, pursuant to this court’s mandate upon remand, the

trial court could have issued an entry reflecting only the correction to Norris’s

sentence on the allied offenses.     The trial court went beyond this court’s

mandate, however, and issued an entirely new sentencing entry. That entry

erroneously imposed five years mandatory postrelease control on Norris.

      {¶ 21} R.C. 2967.28(B) states that “[u]nless reduced by the parole board

* * *, a period of postrelease control required by this division for an offender

shall be one of the following periods: * * * (3) for a felony of the second degree

that is not a felony sex offense, three years[.]”      Norris was convicted of

felonious assault, a second degree felony that is not a sex offense and,

therefore, under R.C. 2967.28(B)(3), she was subject to three years

postrelease control, not five.

      {¶ 22} Accordingly, we remand with instructions to the trial court to

correct its entry dated July 2, 2010, to reflect that Norris is subject to three

years mandatory postrelease control, as imposed at Norris’s original

sentencing and correctly reflected in the trial court’s original entry.

      {¶ 23} Norris’s fourth assignment of error is overruled; her fifth

assignment of error is sustained.

D.    Court Costs
      {¶ 24} In her sixth assignment of error, Norris contends that the trial

court erred in not orally informing her of court costs at resentencing. She

also complains that despite the fact that no costs were imposed in the journal

entry of resentencing, the clerk of courts sent a cost bill to prison to be

collected from any of her assets. The State contends that the trial court was

not required to reimpose costs at resentencing because it had done so during

the original sentencing hearing. We agree.

      {¶ 25} Court costs were properly imposed at Norris’s original sentencing

and no issue about costs was raised in Norris’s first appeal.       This court

remanded the matter solely for the purpose of correcting the conviction entry

regarding the allied offenses; thus, there was no issue about costs upon

remand. Accordingly, the trial court had no duty to reimpose costs, either

orally or in its entry, because its original judgment imposing costs was still

valid upon remand.

      {¶ 26} With respect to Norris’s complaint that the clerk sent a bill for

costs even though no costs were imposed, we presume the bill was sent

pursuant to the first sentencing entry, which ordered that Norris was to pay

costs and which remained in effect even upon remand for resentencing upon

the allied offenses.    Norris’s sixth assignment of error is overruled.
     {¶ 27} Affirmed; remanded with instructions to the trial court to correct

its entry dated July 2, 2010 to reflect that Norris is subject to three years

mandatory postrelease control.

     It is ordered that the parties share equally the costs herein taxed.

     The court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE


COLLEEN CONWAY COONEY, P.J., and
KENNETH A. ROCCO, J., CONCUR